Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 1 of 10
Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 2 of 10
Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 3 of 10
Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 4 of 10
Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 5 of 10
Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 6 of 10
Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 7 of 10
Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 8 of 10
Case 20-69274-pmb   Doc 4   Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document     Page 9 of 10
Case 20-69274-pmb   Doc 4    Filed 08/25/20 Entered 08/25/20 00:11:24   Desc Main
                            Document      Page 10 of 10
